DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a method of generating alignment data for at least one printhead, the method comprising the steps of: 
printing a calibration pattern onto a print medium using the printhead, the calibration pattern comprising one or more rows of spaced apart fiducials, each fiducial comprising a plurality of concentric shapes representing a code sequence; 
imaging the fiducials at a first resolution to generate imaged fiducials; 
cross-correlating a template fiducial with the imaged fiducials at a plurality of different displacement s relative to each imaged fiducial, the template fiducial having a configuration matching the imaged fiducials; 
determining a two-dimensional set of cross-correlation values for each imaged fiducial, each set of cross-correlation values indicating a center of a respective fiducial; 
interpolating each set of cross-correlation values to determine one or more rows of locations, each location identifying the center of a respective fiducial at a second resolution; and 


It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 3-18,
These claims are considered to be allowable due to their dependency on claim 1. 

Regarding claim 20,
The primary reason for allowance for this claim is the inclusion of the limitations of a processor for generating alignment data for at least one printhead, the processor being configured to perform the steps of: 
receiving imaged fiducials at a first resolution, each imaged fiducial comprising a plurality of concentric shapes representing a code sequence; cross-correlating a template fiducial with the imaged fiducials at a plurality of different displacements relative to each imaged fiducial, the template fiducial having a configuration matching the imaged fiducials; 
determining a two-dimensional set of cross-correlation values for each imaged fiducial, each set of cross-correlation values indicating a center of a respective fiducial; 
interpolating each set of cross-correlation values to determine one or more rows of locations, each location identifying the center of a respective fiducial at a second resolution; 
and using each row of locations to generate alignment data for the printhead.


	
Regarding claim 21,
The primary reason for allowance for this claim is the inclusion of the limitations of a method of generating alignment data for at least one printhead, the method comprising the steps of: 
printing a calibration pattern onto a print medium using the printhead, the calibration pattern comprising one or more rows of spaced apart fiducials, each fiducial comprising a plurality of concentric shapes representing a code sequence; 
imaging the fiducials at a first resolution to generate imaged fiducials; 
cross-correlating a template fiducial with the imaged fiducials at a plurality of different displacement s relative to each imaged fiducial, the template fiducial having a configuration matching the imaged fiducials; 
determining a two-dimensional set of cross-correlation values for each imaged fiducial, each set of cross-correlation values indicating a center of a respective fiducial; and 
generating alignment data for the printhead using the sets of cross-correlation values, wherein: 
each fiducial comprises a plurality of concentric annuli; and 
the code sequence has a sequence of N code values, each value being represented by a presence or absence of an annulus at a predetermined distance from a centre of the fiducial, and where N is an integer from 3 to 20.
.
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853